Citation Nr: 0033251	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-16 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran had active military service from November 1942 to 
December 1945.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied service 
connection for a psychiatric disorder, to include PTSD.  


REMAND

The veteran is seeking service connection for a psychiatric 
disorder, to include PTSD, as a result of a shrapnel injury 
he sustained in service.  Service connection may be granted 
for a disability resulting from a disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (2000).  Service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2000).  In addition, certain 
chronic diseases such as psychoses may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2000).

As VA recognizes that symptoms attributable to PTSD often do 
not appear in service, service connection for PTSD requires 
the following three elements: [1] medical evidence 
establishing a diagnosis of the disorder; [2] credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and [3] a link, established by the medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (2000); Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997). 

A review of the record discloses that additional development 
is needed prior to adjudication by the Board.  While the 
Board regrets the delay associated with this remand, this 
action is necessary to ensure that this claim is fairly 
adjudicated.  A recent amendment to 38 U.S.C.A. § 5107 (West 
1991) states that the Secretary shall assist a claimant in 
developing all facts pertinent to a claim for benefits, and 
shall provide a medical examination when such examination may 
substantiate entitlement to the benefits sought.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Secretary may decide a claim 
without providing assistance when no reasonable possibility 
exists that such assistance will aid in the establishment of 
entitlement.  Id.  The new amendment thus eliminates the 
requirement that a claim be well grounded before VA's duty to 
assist is triggered. 

In this case, the evidence indicates that a psychiatric 
evaluation may possibly aid in the establishment of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, thereby triggering the duty to assist.  Id.  
The veteran essentially claims that he currently suffers from 
a psychiatric disorder as a result of a shrapnel injury to 
the chest he sustained in service.  Although he was afforded 
a VA psychiatric evaluation in June 1996, that report appears 
inadequate to assess whether he currently suffers from a 
psychiatric disorder as a result of service.  The report 
shows that the examiner apparently ruled out PTSD as a 
diagnosis, but failed to assess whether the veteran suffered 
from any other Axis I diagnosis.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (holding that in the absence of 
evidence of a currently claimed condition, there can be no 
valid claim).  The Board emphasizes that the veteran's has 
requested service connection for a psychiatric disorder, to 
include PTSD.  Thus, PTSD is just one of many diagnoses to 
consider.  The Board also notes that the VA examiner did not 
have the veteran's claims file to review in conjunction with 
said evaluation.

Accordingly, in light of the evidence of record and the 
recent amendment concerning the duty to assist, the Board 
finds that the veteran should be afforded an appropriate VA 
psychiatric evaluation to determine whether he currently 
suffers from a psychiatric disorder, and, if so, whether it 
is related to service.  The examiner is requested to consider 
all Axis I diagnoses without focusing solely on PTSD.  




Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should arrange for the veteran 
to undergo a VA psychiatric evaluation to 
determine whether he currently suffers 
from a psychiatric disorder, and, if so, 
whether such disorder is related to 
service.  The claims folder should be 
provided to the examiner for his or her 
review in connection with the 
examination.  All necessary tests and 
evaluations should be performed, and the 
examiner should not render a final 
opinion until after receipt of all test 
results.  Following a review of the 
veteran's claims file, completion of the 
examination, and receipt of all test 
results, the examiner should determine 
the diagnosis of any and all present 
psychiatric disorders in accordance with 
DSM-IV.  If any such diagnosis is 
identified, the examiner should state 
whether it is at least as likely as not 
related to the veteran's period of 
military service.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a typewritten report. 

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

3.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's claim of 
entitlement to service connection for a 
psychiatric disorder, to include PTSD.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on each matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



